Exhibit 10.2

 

HOLOGIC, INC.

 

2008 EMPLOYEE STOCK PURCHASE PLAN

 

1. PURPOSE.

 

The Hologic, Inc. 2008 Employee Stock Purchase Plan (the “Plan”) is intended to
provide a method whereby employees of Hologic, Inc. (the “Company”) and
participating subsidiaries will have an opportunity to acquire a proprietary
interest in the Company through the purchase of shares of the Company’s $.01 par
value common stock (the “Common Stock”). It is the intention of the Company to
have the Plan qualify as an “employee stock purchase plan” under Section 423 of
the Internal Revenue Code of 1986, as amended (the “Code”). The provisions of
the Plan shall, accordingly, be construed so as to extend and limit
participation in a manner consistent with the requirements of that Section of
the Code.

 

2. ELIGIBLE EMPLOYEES.

 

(a) All employees of the Company or any of its participating subsidiaries who
have completed (i) three consecutive months, or (ii) two years, whether or not
consecutive, of employment with the Company or any of its participating
subsidiaries on or before the first day of the applicable Offering Period (as
defined below) shall be eligible to receive options under this Plan to purchase
the Company’s Common Stock.

 

(b) The following employees shall not be eligible to participate in the Plan
(i) any employee whose customary employment is for not more than twenty
(20) hours per week or is for not more than five (5) months in any calendar
year; and (ii) any employee, if immediately after the option is granted, owns
Common Stock possessing five (5%) percent or more of the total combined voting
power or value of all classes of stock of the Company or of its parent
corporation or subsidiary corporation as the terms “parent corporation” and
“subsidiary corporation” are defined in Section 424(e) and (f) of the Code. For
purposes of determining stock ownership under this paragraph, the rules of
Section 424(d) of the Code shall apply and stock which the employee may purchase
under outstanding options shall be treated as stock owned by the employee.

 

3. STOCK SUBJECT TO THE PLAN.

 

The stock subject to the options granted hereunder shall be shares of the
Company’s authorized but unissued Common Stock, treasury shares or shares of
Common Stock reacquired by the Company, including shares purchased in the open
market. The aggregate number of shares which may be issued pursuant to the Plan
is 200,000, subject to increase or decrease by reason of stock split-ups,
reclassifications, stock dividends, and the like. If the number of shares of
Common Stock reserved and available for any Offering Period (as defined hereto)
is insufficient to satisfy all purchase requirements for that Offering Period,
the reserved and available shares for that Offering Period shall be apportioned
among participating employees in proportion to their options.

 

4. OFFERING PERIODS AND STOCK OPTIONS.

 

(a) Six month periods during which payroll deductions will be accumulated under
the Plan (“Offering Periods”) will commence on the last business day in February
and August 31 of each year and end on August 31 or the last business day in
February next following the commencement date. In addition, the Committee may in
its sole and absolute discretion provide for additional Offering Periods
provided that such Offering Period shall not exceed twenty-seven (27) months or
any other limitation imposed by Section 423 of the Code. Each Offering Period
includes only regular pay days falling within the period. The Offering
Commencement Date is the first day of each Offering Period. The Offering
Termination Date is the applicable date on which an Offering Period ends under
this Section.

 

1



--------------------------------------------------------------------------------

(b) On each Offering Commencement Date, the Company will grant to each eligible
employee who is then a participant in the Plan an option to purchase on the
Offering Termination Date at the Option Exercise Price, as provided in this
paragraph (b), that number of full shares of Common Stock reserved for the
purpose of the Plan as his or her accumulated payroll deductions on the Offering
Termination Date (including any amount carried forward pursuant to Section 8
hereof) will pay for at the Option Exercise Price; provided that such employee
remains eligible to participate in the Plan throughout such Offering Period. The
Option Exercise Price for each Offering Period shall be ninety-five percent
(95%) of the fair market value of the Common Stock on the Offering Termination
Date, rounded up to avoid fractions other than multiples of 1/8. In the event of
an increase or decrease in the number of outstanding shares of Common Stock
through stock split-ups, reclassifications, stock dividends, changes in par
value and the like, an appropriate adjustment shall be made in the number of
shares and Option Exercise Price per share provided for under the Plan, either
by a proportionate increase in the number of shares and proportionate decrease
in the Option Exercise Price per share, or by a proportionate decrease in the
number of shares and a proportionate increase in the Option Exercise Price per
share, as may be required to enable an eligible employee who is then a
participant in the Plan to acquire on the Offering Termination Date that number
of full shares of Common Stock as his accumulated payroll deductions on such
date will pay for at the Option Exercise Price, as so adjusted.

 

(c) For purposes of this Plan, the term “fair market value” on any date means,
if the Common Stock is listed on a national securities exchange, the closing
price of the Common Stock on such date on such exchange or as reported on NASDAQ
or, if the Common Stock is traded in the over-the-counter securities market, the
average of the high and low bid quotations for the Common Stock on such date,
each as published in the Wall Street Journal. If no shares of Common Stock are
traded on the Offering Commencement Date or Offering Termination Date, the fair
market value will be determined by taking the closing price on the immediately
preceding business day on which shares of Common Stock are traded.

 

(d) For purposes of this Plan the term “business day” as used herein means a day
on which there is trading on the national securities exchange on which the
Common Stock is listed.

 

(e) No employee shall be granted an option which permits his rights to purchase
Common Stock under the Plan and any similar plans of the Company or any parent
or participating subsidiary corporations to accrue at a rate which exceeds
$25,000 of fair market value of such stock (determined as of the Offering
Commencement Date) for each calendar year in which such option is outstanding at
any time. The purpose of the limitation in the preceding sentence is to comply
with and shall be construed in accordance with Section 423(b)(8) of the Code.

 

5. EXERCISE OF OPTION.

 

Each eligible employee who continues to be a participant in the Plan on the
Offering Termination Date shall be deemed to have exercised his or her option on
such date and shall be deemed to have purchased from the Company such number of
full shares of Common Stock reserved for the purpose of the Plan as his or her
accumulated payroll deductions on such date, plus any amount carried forward
pursuant to Section 8 hereof, will pay for at the Option Exercise Price, but in
no event may an employee purchase shares of Common Stock in excess of 1,000
shares of Common Stock on any Offering Termination Date, subject to limitations
set forth in Section 4(e). If a participant is not an employee on the Offering
Termination Date and throughout an Offering Period, he or she shall not be
entitled to exercise his or her option. All options issued under the Plan shall,
unless exercised as set forth herein, expire at the end of the Offering
Termination Date with respect to the Offering Period during which such options
were issued.

 

6. AUTHORIZATION FOR ENTERING PLAN.

 

(a) An eligible employee may enter the Plan by filling out, signing and
delivering to the Chief Financial Officer of the Company or his designee an
authorization (“Authorization”):

 

(i) stating the amount to be deducted regularly from his or her pay;

 

2



--------------------------------------------------------------------------------

(ii) authorizing the purchase of stock for him or her in each Offering Period in
accordance with the terms of the Plan;

 

(iii) specifying the exact name in which Common Stock purchased for him or her
is to be issued in accordance with Section 11 hereof; and

 

(iv) at the discretion of the employee in accordance with Section 14,
designating a beneficiary who is to receive any Common Stock and/or cash in the
event of his or her death.

 

Such Authorization must be received by the Chief Financial Officer of the
Company or his designee at least ten (10) business days before an Offering
Commencement Date.

 

(b) The Company will accumulate and hold for the employee’s account the amounts
deducted from his or her pay. No interest will be paid thereon. Participating
employees may not make any separate cash payments into their account.

 

(c) Unless an employee files a new Authorization or withdraws from the Plan, his
or her deductions and purchases under the Authorization he or she has on file
under the Plan will continue as long as the Plan remains in effect. An employee
may increase or decrease the amount of his or her payroll deductions as of the
next Offering Commencement Date by filling out, signing and delivering to the
Chief Financial Officer of the Company or his designee a new Authorization. Such
new Authorization must be received by the Chief Financial Officer of the Company
or his designee at least ten (10) business days before the date of such next
Offering Commencement Date.

 

7. MAXIMUM AMOUNT OF PAYROLL DEDUCTIONS.

 

An employee may authorize payroll deductions in any even dollar amount up to but
not more than ten percent (10%) of his or her base pay in effect at each
offering commencement date; provided, however, that the minimum deduction in
respect of any payroll period shall be five dollars ($5); and provided further
that the maximum percentage shall be reduced to meet the requirements of
Section 4(e) hereof. Base pay means regular straight-time earnings and, if
applicable, commissions, but excluding payments for overtime, bonuses, and other
special payments.

 

8. UNUSED PAYROLL DEDUCTIONS.

 

Only full shares of Common Stock may be purchased. Any balance remaining in an
employee’s account after a purchase will be reported to the employee and will be
carried forward to the next Offering Period. However, in no event will the
amount of the unused payroll deductions carried forward from a payroll period
exceed the Option Exercise Price per share for the immediately preceding
Offering Period. If for any Offering Period the amount of unused payroll
deductions should exceed the Option Exercise Price per share, the amount of the
excess for any participant shall be refunded to such participant, without
interest.

 

9. CHANGE IN PAYROLL DEDUCTIONS.

 

Deductions may not be increased or decreased during an Offering Period.

 

10. WITHDRAWAL FROM THE PLAN.

 

(a) An employee may withdraw from the Plan and withdraw all but not less than
all of the payroll deductions credited to his or her account under the Plan at
any time prior to the Offering Termination Date by delivering a notice to the
Chief Financial Officer of the Company or his designee (a “Withdrawal Notice”)
in which event the Company will promptly refund without interest the entire
balance of such employee’s deductions not theretofore used to purchase Common
Stock under the Plan.

 

3



--------------------------------------------------------------------------------

(b) If employee withdraws from the Plan, the employee’s rights under the Plan
will be terminated and no further payroll deductions will be made. To reenter,
such an employee must file a new Authorization at least ten (10) business days
before the next Offering Commencement Date. Such Authorization will become
effective for the Offering Period that commences on such Offering Commencement
Date. Notwithstanding the foregoing, employees who are subject to Section 16 of
the Securities Exchange Act of 1934, as amended, who withdraw from the Plan may
not reenter the Plan until the next Offering Commencement Date which is at least
six months following the date of such withdrawal.

 

11. ISSUANCE OF STOCK.

 

Certificates for Common Stock issued to participants will be delivered as soon
as practicable after each Offering Period. Common Stock purchased under the Plan
will be issued only in the name of the employee, or in the case of employees who
are not subject to Section 16 of the Securities Exchange Act of 1934, as
amended, if the employee’s Authorization so specifies, in the name of the
employee and another person of legal age as joint tenants with rights of
survivorship.

 

12. NO TRANSFER OR ASSIGNMENT OF EMPLOYEE’S RIGHTS.

 

An employee’s rights under the Plan are his or hers alone and may not be
transferred or assigned to, or availed of by, any other person. Any option
granted to an employee may be exercised only by him or her, except as provided
in Section 13 in the event of an employee’s death.

 

13. TERMINATION OF EMPLOYEE’S RIGHTS.

 

(a) Except as set forth in the last paragraph of this Section 13, an employee’s
rights under the Plan will terminate when he or she ceases to be an employee
because of retirement, resignation, lay-off, discharge, death, change of status,
failure to remain in the customary employ of the Company for greater than twenty
(20) hours per week, or for any other reason. A Withdrawal Notice will be
considered as having been received from the employee on the day his or her
employment ceases, and all payroll deductions not used to purchase Common Stock
will be refunded.

 

(b) If an employee’s payroll deductions are interrupted by any legal process, a
Withdrawal Notice will be considered as having been received from him or her on
the day the interruption occurs.

 

(c) Upon termination of the participating employee’s employment because of
death, the employee’s beneficiary (as defined in Section 14) shall have the
right to elect, by written notice given to the Chief Financial Officer of the
Company or his designee prior to the expiration of the thirty (30) day period
(or such shorter period if the next Offering Termination Date is less than 30
days after the employee’s death) commencing with the date of the death of the
employee, either (i) to withdraw, without interest, all of the payroll
deductions credited to the employee’s account under the Plan, or (ii) to
exercise the employee’s option for the purchase of shares of Common Stock on the
next Offering Termination Date following the date of the employee’s death for
the purchase of that number of full shares of Common Stock reserved for the
purpose of the Plan which the accumulated payroll deductions in the employee’s
account at the date of the employee’s death will purchase at the applicable
Option Exercise Price (subject to the maximum number set forth in Section 5),
and any excess in such account will be returned to said beneficiary. In the
event that no such written notice of election shall be duly received by the
Chief Financial Officer of the Company or his designee, the beneficiary shall
automatically be deemed to have elected to withdraw the payroll deductions
credited to the employee’s account at the date of the employee’s death and the
same will be paid promptly to said beneficiary, without interest.

 

14. DESIGNATION OF BENEFICIARY.

 

A participating employee may file a written designation of a beneficiary who is
to receive any Common Stock and/or cash in case of his or her death. Such
designation of beneficiary may be changed by the employee at

 

4



--------------------------------------------------------------------------------

any time by written notice. Upon the death of a participating employee and upon
receipt by the Company of proof of the identity and existence at the employee’s
death of a beneficiary validly designated by him under the Plan, the Company
shall deliver such Common Stock and/or cash to such beneficiary. In the event of
the death of a participating employee and in the absence of a beneficiary
validly designated under the Plan who is living at the time of such employee’s
death, the Company shall deliver such Common Stock and/or cash to the executor
or administrator of the estate of the employee, or if, to the knowledge of the
Company, no such executor or administrator has been appointed, the Company, in
the discretion of the Committee, may deliver such Common Stock and/or cash to
the spouse or to any one or more dependents of the employee as the Committee may
designate. No beneficiary shall, prior to the death of the employee by whom he
or she has been designated, acquire any interest in the Common Stock or cash
credited to the employee under the Plan.

 

15. TERMINATION AND AMENDMENTS TO PLAN.

 

(a) The Plan may be terminated at any time by the Company's Board of Directors,
effective on the next following Offering Termination Date. Notwithstanding the
foregoing, it will terminate when all of the shares of Common Stock reserved for
the purposes of the Plan have been purchased. Upon such termination or any other
termination of the Plan, all payroll deductions not used to purchase Common
Stock will be refunded without interest.

 

(b) The Board of Directors reserves the right to amend the Plan from time to
time in any respect; provided, however, that no amendment shall be effective
without stockholder approval if the amendment would (a) except as provided in
Sections 3, 4, 24 and 25, increase the aggregate number of shares of Common
Stock to be offered under the Plan, or (b) change the class of employees
eligible to receive options under the Plan; provided, further, that so long as
there is a requirement under Rule 16b-3 under the Securities Exchange Act of
1934, as amended, for stockholder approval of the Plan and certain amendments
thereto, any such amendment which (a) materially increases the number of shares
of Common Stock which may be issued under the Plan, (b) materially increases the
benefits accruing to participants in the Plan or (c) materially modifies the
requirements as to eligibility for participation in the Plan, shall be subject
to stockholder approval.

 

16. SALE OF STOCK PURCHASED UNDER THE PLAN AND TAX WITHHOLDING.

 

(a) In order to comply with certain tax requirements, all employees will agree
by entering the Plan, promptly to give the Company notice of any such Common
Stock disposed of within two years after the Offering Commencement Date on which
the related option was granted showing the number of such shares disposed of.
The employee assumes the risk of any market fluctuations in the price of such
Common Stock.

 

(b) To the extent that a participating employee realizes ordinary income in
connection with a sale or other transfer of any shares of Common Stock purchased
under the Plan, the Company or its participating subsidiary may withhold amounts
needed to cover such taxes from any payments otherwise due and owing to the
participating employee or from shares that would otherwise be issued to the
participating employee hereunder. Any participating employee who sells or
otherwise transfers shares purchased under the Plan within two (2) years after
the beginning of the Offering Commencement Period in which the shares were
purchased must within thirty (30) days of such transfer notify the Chief
Financial Officer of the Company or his designee in writing of such transfer.

 

17. COMPANY’S PAYMENT OF EXPENSES RELATED TO PLAN.

 

The Company will bear all costs of administering and carrying out the Plan.

 

18. PARTICIPATING SUBSIDIARIES.

 

The term “participating subsidiaries” shall mean any United States or foreign
subsidiary of the Company, unless otherwise excluded from participating in the
Plan by the Committee (as defined in Section 19). The Committee shall have the
power to make such determination before or after the Plan is approved by the
stockholders.

 

5



--------------------------------------------------------------------------------

19. ADMINISTRATION OF THE PLAN.

 

(a) The Plan shall be administered by a committee of “disinterested” directors
as that term is defined in Rule 16b-3 under the Securities Exchange Act of 1934,
as amended, appointed by the Board of Directors of the Company, which shall be
the Company’s Compensation Committee (the “Committee”). The Committee shall
consist of not less than three members of the Company’s Board of Directors. The
Board of Directors may from time to time remove members from, or add members to,
the Committee. Vacancies on the Committee, howsoever caused, shall be filled by
the Board of Directors. No member of the Committee shall be eligible to
participate in the Plan while serving as a member of the Committee.

 

(b) The interpretation and construction by the Committee of any provisions of
the Plan or of any option granted under it shall be final. The Committee may
from time to time adopt such rules and regulations for carrying out the Plan as
it may deem best. With respect to persons subject to Section 16 of the
Securities and Exchange Act of 1934, as amended, transactions under the Plan are
intended to comply with all applicable conditions of Rule 16b-3 or its
successors under said Act. To the extent any provision of the Plan or action by
the Committee fails to so comply, it shall be deemed null and void, to the
extent permitted by law and deemed advisable by that Committee.

 

(c) Promptly after the end of each Offering Period, the Company shall prepare
and distribute to each participating employee in the Plan a report containing
the amount of the participating employee’s accumulated payroll deductions as of
the Offering Termination Date, the Option Exercise Price for such Offering
Period, the number of shares of Common Stock purchased by the participating
employee with the participating employee’s accumulated payroll deductions, and
the amount of any unused payroll deductions either to be carried forward to the
next Offering Period, or returned to the participating employee without
interest.

 

(d) No member of the Board of Directors or the Committee shall be liable for any
action or determination made in good faith with respect to the Plan or any
option granted under it. The Company shall indemnify each member of the Board of
Directors and the Committee to the fullest extent permitted by law with respect
to any claim, loss, damage or expense (including counsel fees) arising in
connection with their responsibilities under this Plan.

 

20. SHAREHOLDER STATUS/EMPLOYMENT.

 

(a) Neither the granting of an option to an employee nor the deductions from his
or her pay shall constitute such employee a stockholder of the Company with
respect to the shares covered by such option until such shares have been
purchased by and issued to him or her.

 

(b) Neither the Plan or any option granted hereunder confers upon any employee
the right to continued employment with the Company or any of its participating
subsidiaries, nor will an employee’s participation in the Plan restrict or
interfere in any way with the right of the Company or any of its participating
subsidiaries to terminate the employee’s employment at any time, unless
otherwise restricted by a separate agreement between the Company and employee.

 

21. APPLICATION OF FUNDS.

 

The proceeds received by the Company from the sale of Common Stock pursuant to
options granted under the Plan may be used for any corporate purposes, and the
Company shall not be obligated to segregate participating employees’ payroll
deductions.

 

22. GOVERNMENTAL REGULATION.

 

(a) The Company’s obligation to sell and deliver shares of the Company’s Common
Stock under this Plan is subject to the approval of any governmental authority
required in connection with the authorization, issuance or sale of such stock.

 

6



--------------------------------------------------------------------------------

(b) In this regard, the Board of Directors may, in its discretion, require as a
condition to the exercise of any option that a Registration Statement under the
Securities Act of 1933, as amended, with respect to the shares of Common Stock
reserved for issuance upon exercise of the option shall be effective.

 

23. TRANSFERABILITY.

 

Neither payroll deductions credited to an employee’s account nor any rights with
regard to the exercise of an option or to receive stock under the Plan may be
assigned, transferred, pledged, or otherwise disposed of in any way by the
employee. Any such attempted assignment, transfer, pledge, or other disposition
shall be without effect, except that the Company may treat such act as an
election to withdraw funds in accordance with Section 10.

 

24. EFFECT OF CHANGES OF COMMON STOCK.

 

If the Company should subdivide or reclassify the Common Stock which has been or
may be optioned under the Plan, or should declare thereon any dividend payable
in shares of such Common Stock, or should take any other action of a similar
nature affecting such Common Stock, then the number and class of shares of
Common Stock which may thereafter be optioned (in the aggregate and to any
individual participating employee) shall be adjusted accordingly.

 

25. MERGER OR CONSOLIDATION.

 

If the Company should at any time merge into or consolidate with another
corporation, the Board of Directors may, at its sole and absolute discretion,
either (i) terminate the Plan and refund without interest the entire balance of
each participating employee’s payroll deductions, or (ii) entitle each
participating employee to receive on the Offering Termination Date upon the
exercise of such option for each share of Common Stock as to which such option
shall be exercised the securities or property to which a holder of one share of
the Common Stock was entitled upon and at the time of such merger or
consolidation, and the Board of Directors shall take such steps in connection
with such merger or consolidation as the Board of Directors shall deem necessary
to assure that the provisions of this Section 25 shall thereafter be applicable,
as nearly as reasonably possible. A sale of all or substantially all of the
assets of the Company shall be deemed a merger or consolidation for the
foregoing purposes.

 

26. APPROVAL OF STOCKHOLDERS.

 

The Plan shall not take effect until approved by the holders of a majority of
the outstanding shares of Common Stock of the Company, which approval must occur
no later than the end of the first Offering Period after the date the Plan is
adopted by the Board of Directors. Options may be granted under the Plan prior
and subject to such stockholder approval. If the Plan is not so approved by the
stockholders, all payroll deductions from participating employees shall be
returned without interest and all options so granted shall terminate.

 

This Plan was adopted by the Board of Directors on December 7, 2007.

 

7